Case: 17-60284      Document: 00514171715         Page: 1    Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 17-60284
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         September 26, 2017
                                                                              Lyle W. Cayce
MICHELLE D. BROWN,                                                                 Clerk


              Petitioner - Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee



                               Appeal from the Decision
                           of the United States Tax Court
                                Tax Court No. 7540-09


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       There has been no legal error in the final order of the Tax Court.
Petitioner’s claim of fraud upon the court has no justification.                      Even if
Petitioner sees a problem with the mistake of the deficiency listing, no fraud
even can change the jurisdiction of the court. See Smith v. Booth, 823 F.2d 94
(5th Cir. 1987).
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.